BETTS, District Judge
(charging jury). 1. That in order to constitute a larceny there must be a taking of the goods either actual or constructive; that an actual taking of the goods was where the owner retained possession and the goods were taken against his will, or without his consent; that where then1 is a constructive taking the owner may in tact deliver the goods to another, lmt in law lie is deemed to retain possession of them; that a taking from the constructive possession of the owner in the present case was sufficient, and it became a mere question of fact for the jury to determine, whether the goods had been obtained by the prisoner with a felonious intent; that if they believed the prisoner had intended to make away with the provisions of the vessel when he received them for cooking, that in such a ease it was larceny for all the goods he had disposed of; that if the jury believed that he had taken possession of tin1 provisions in the first instance fairly and without a felonious intent, they ought to ae-quit the prisoner under the indictment; and if they found him guilty, they were to assess the value of the property taken. Whereupon the jury retired, and came into court, and said they found the prisoner guilty in name and form charged in the indictment, and they assessed the value of the property taken to $10.
The prisoner was brought up for sentence; the court imposed a fine of $40 upon the prisoner, who was to stand committed until the sum was paid, not exceeding a term of six months' imprisonment in the county jail.